DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the closest prior art of record US 20190254118 to Dao discloses in particular, receiving a session request message from a user equipment (UE), the session request message comprising: an identifier of the UE; a UE-specific application identifier that uniquely identifies a particular application among a set of one or more applications implemented on the UE; and an application-specific packet filter set identifier that uniquely identifies a particular packet filter set among a group of one or more packet filter sets supported by the particular application; US 20200077315 to Jin et al disclose moving between communications systems and an apparatus, where the method includes: receiving, by a user equipment (UE), a first message, where the first message is used to set up or modify a first evolved packet system (EPS) bearer for the UE in the first communications system, and the first message includes first quality of service (QoS) flow information that is of the second communications system and corresponds to the first EPS bearer; storing, by the UE, the first QoS flow information; moving, by the UE, from the first communications system to the second communications system; and US 10779254 to Lee et al disclose a service request method performed by an SMF device, including receiving, by an AMF device, an N2 message including a service request message from an access network, and receiving an Nsmf_PDUSession_UpdateSMContext request message including a PDU session ID and location information and an access type of a UE from the AMF device; verifying selection criteria of a UPF device based on the received location information of the UE and determining whether to use a new UPF device or an old UPF device; and sending an Nsmf_PDUSession_UpdateSMContext response message including information on a PDU session ID with the new UPF device or the old PUF device based on the determining.
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of a guaranteed bit rate (GBR) quality of service (QoS) flow in a session when dynamic policy and charging control (PCC) is not deployed sending, by an access and mobility management function (AMF), first information. establishment request information of a protocol data unit (PDU session from a terminal device; receiving, by a session management function (SMF), the first information from the AMF; obtaining, by the SMF, PDU session management subscription information from a unified data management module; and establishing, by the SMF, a default GBR QoS flow in the PDU session based on the first infornm PDU session management subscription information or local PDU session policy information of the SMF  (claim 1); a guaranteed bit rate (GBR) quality of service (QoS) flow in a session,4Atty. Docket No. 4747-76200 (85825771 US07) an access and mobility management function (AMF) configured to send first information comprising es data unit (PDU) session from a terminal device and a session management function (SMF) coupled to the AMF and configured to receive the first information from the AMF; obtain PDU session management subscription information from a unified data management module; and establish based on the first information and at least one of the PDU session management subscription information local PDU session policy information of the SMF, a default GBR QoS flow in the PDU session, when dynamic policy and charging control (PCC) is not deployed (Claim 6); and causing a session management function (SMF) to: receive first information from an access and mobility management function (AMF); obtain protocol data unit (PDU) session management subscription information from a unified data management (UDM) module; and 6Atty. Docket No. 4747-76200 (85825771US07) establish, based on the first information and at least one of the PDU session management subscription information or local PDU session policy information of the SMF, a default GBR QoS flow in the PDU session when dynamic policy and charging control (PCC) is not deployed (Claim 11), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200389811 to Guo et al: A default quality of service (QoS) control method and device for solving the problem in the prior art that there is no solution for generating a default QoS rule for a NextGen network. In embodiments of the present disclosure, an SMF entity determines a target PCC rule from at least one PCC rule sent by a PCF entity.
US 20210345159 to Prabhakar et al: The UE receives network slice related information associated with a first public land mobile network (PLMN), stores the network slice related information in a database locally at the UE, identifies a predetermined condition and removes at least a portion of the network slice information associated with the first PLMN based on camping on a second PLMN and the predetermined condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644